PER CURIAM
In this civil commitment case, the trial court found that appellant is a danger to herself and to others because of a mental disorder. ORS 426.005(l)(d)(A). On appeal, appellant argues that the evidence in the record is not sufficient to support the trial court’s findings. The state concedes that, based on the clear and convincing evidence standard that the statute requires, ORS 426.130, the evidence is insufficient. After reviewing the record, we conclude that appellant and the state are correct.
Reversed.